i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00296-CV

    Omar Salazar MENDOZA and Juan Alfonso Escobedo, Individually and as Next Friends of
            Juan De Dios Escobedo, a Minor, and Miguel Angel Escobedo, a Minor,
                                        Appellants

                                                    v.

     Enrique Mejia MONTIEL, Roland Aguilar, and Armada’s Rebar & Concrete Company,
                                     Appellees

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-05435
                              Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 26, 2008

DISMISSED

           Appellants have filed a “Notice of Nonsuit,” stating that the appeal is now moot. Thus, they

request that we dismiss their appeal. We construe appellants’ notice of nonsuit as a motion to dismiss

pursuant to Texas Rule of Appellate Procedure 42.1. Appellees have not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal

are taxed against appellants. See id. 42.1(d).

                                                         PER CURIAM